Citation Nr: 1025889	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for ulnar neuropathy of the 
left arm.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased rating for a bilateral foot 
disorder with plantar fasciitis, pes cavus deformity and 
pronation syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 
1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
November 2005, the RO denied the Veteran's claim for an increased 
rating for his bilateral foot disability.  A February 2006 rating 
decision denied service connection for ulnar neuropathy of the 
left arm and for a low back disability. 

The issues of entitlement to service connection for a low back 
disability and for an increased rating for a bilateral foot 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

Ulnar neuropathy of the left arm was initially demonstrated many 
years after service, and there is no competent medical evidence 
linking it to service.  


CONCLUSION OF LAW

Ulnar neuropathy of the left arm was not incurred in or 
aggravated by active service, nor may an organic disease of the 
nervous system be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a December 2005 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which impacts 
such.  The case was last readjudicated in April 2006.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, and private and VA medical records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an organic 
disease of the nervous system becomes manifest to a degree of 10 
percent or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  

The Veteran asserts service connection is warranted for left 
ulnar neuropathy.  He claims the forced marches with full gear 
and physical training in service resulted in a pinched nerve in 
his left elbow.  In his substantive appeal submitted in May 2006, 
the Veteran described an exercise in service in which recruits 
with padded sticks and helmets hit each other and that this 
involved blows to the head and body.  He asserts this caused the 
damage to his left arm.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  VA 
outpatient treatment records disclose that when he was seen in 
August 2005, an examination revealed positive Tinel on the left.  
Palpation of the left ulnar nerve at the elbow produced a 
tingling in the left ring and little fingers.  The assessment was 
left ulnar neuropathy.

The evidence against the claim includes the service treatment 
records and the post-service medical evidence.  The available 
service treatment records are negative for complaints or findings 
concerning ulnar neuropathy of the left arm.  The initial 
clinical indication of this is contained in the August 2005 
outpatient treatment record summarized above.  At that time, the 
Veteran related a 4 year history of tingling of the left ring and 
little fingers.  He denied any specific trauma.  Similarly, when 
he was seen in December 2005, the Veteran indicated his symptoms 
of left elbow pain with shooting pain in the left forearm and 
numbness of the 4th and 5th digits began two years earlier.  It 
is significant to observe that the Veteran did not claim his 
symptoms had been present since service or attribute them to any 
event that occurred in service.  

The Veteran argues in conjunction with his claim for service 
connection that his symptoms have been present since service.  As 
noted above, he furnished a conflicting history to medical 
providers.  Thus, the Board finds that he current statements 
regarding the etiology and onset of his symptoms lack 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing credibility).

The Board acknowledges the Veteran's assertions that ulnar 
neuropathy of the left arm is the result of his military service, 
and that he is competent to give evidence about what he 
experienced in service.  He is not, however, competent to 
diagnose his condition or render an opinion as to the cause or 
etiology of neuropathy as that requires medical expertise which 
he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
The Board notes the Veteran has not provided any medical opinion 
to support his allegation that his left ulnar neuropathy is 
related to service.  In fact, the medical history he provided 
suggests its onset was more than one decade following service.  

The Board notes that a VA examination was not scheduled with 
regard to this claim.  However, as there is no competent and 
credible evidence of the condition in service or for many years 
thereafter, a VA examination is not required to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).

The Board concludes that the evidence of record showing onset of 
his condition many years after service is of greater probative 
value than the Veteran's allegations regarding the onset of his 
left ulnar neuropathy.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for ulnar neuropathy of the left arm.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for left ulnar neuropathy is denied.


REMAND

The Veteran asserts service connection is warranted for a back 
condition.  He claims he was told in service that his back pain 
was related to his bilateral foot condition.  In the alternative, 
he argues his low back disability is the result of having been 
forced to go on marches with a back pack.  The Veteran was seen 
by a private physician in November 2004 for complaints including 
pain in the right mid-back.  He related a history of a herniated 
disc, and indicated he occasionally saw a back specialist for 
this problem.  There is no indication the RO has attempted to 
obtain such records.  

VA outpatient treatment records note the Veteran was involved in 
a serious motor vehicle accident in 1991 after his discharge from 
service.

The Veteran's statements have raised the issue of service 
connection for a low back disability on a secondary basis.  This 
matter has not been addressed by the RO.  The Board notes that 
the VA examination of the feet in October 2005 demonstrated the 
Veteran had an antalgic gait.  It is also noted, however, that a 
December 2005 VA treatment record disclosed the Veteran's gait 
was normal.  

In addition, the Veteran claims his bilateral foot condition has 
increased in severity.  In a statement received in December 2005, 
he related he had been doing some odd jobs that required him to 
be on his feet for long periods of time.  He suggested that the 
symptoms of his bilateral foot disability were more severe.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Here, the most recent VA examination of the feet was 
in October 2005, and the Veteran has alleged his condition has 
increased in severity since that time.  .

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for his low back disability since 
his separation from service, and for his 
feet since 2005.  After securing the 
necessary authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  In addition, 
relevant VA treatment records dating from 
March 2006 should be obtained from the VA 
Medical Center in Columbia, South Carolina, 
to include the associated clinics.

2.  After the above has been completed to 
the extent possible, the Veteran should 
then be afforded a VA foot examination to 
determine the current nature and severity 
of his bilateral non-resolved plantar 
fasciitis, semi rigid pes cavus deformity 
and pronation syndrome.  All necessary 
tests should be performed and the results 
reported.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should describe 
the functional impairment related to his 
service connected bilateral foot condition.

3.  The Veteran should also be afforded a 
VA spine examination to determine the 
nature of any low back disability and for 
an opinion as to whether any such disorder 
is related to service or his service 
connected foot condition.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be performed.  

Following review of the claims folder and 
examination of the Veteran, the examiner is 
requested to opine whether it is at least 
as likely as not that the Veteran's low 
back disability is related to his service 
or is caused or aggravated (permanent 
worsening beyond natural progress) by his 
service-connected bilateral foot 
disability.  If aggravation is shown, the 
examiner should attempt to quantify the 
degree of aggravation beyond the baseline 
level of disability, to the extent 
possible.  The rationale for any opinion 
should be set forth.  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, to include consideration of the claim 
for service connection for a low back 
condition on a secondary basis, and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


